internal_revenue_service number release date index number --------------------------------------- -------------------------------- -------------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp b05 plr-110234-07 date date ----------------------------------------- ------------------------------- legend old parent ------------------------------------------------------------ company ------------------------------------------------------------ state a year date date date company official ------------------ ----------------- ------------ ------- -------------------------- --------------------- ---------------------------------------------- tax professional ------------------------------------------------------------------------------- ---------------------------------- on date old parent merged into company in a downstream_merger merger old parent was a calendar_year domestic c_corporation in year up until date plr-110234-07 dear ------------------ this letter responds to a letter dated date submitted on behalf of company company is requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election the extension is being requested in order to allow company and old parent to make a ratable allocation election the election under sec_1_1502-76 of the income_tax regulations additional information was submitted in letters dated march and date the material information submitted for consideration is summarized below old parent was the common parent of an affiliated_group including company that filed a consolidated federal_income_tax return old parent and company maintained their books on the accrual_method with company as the surviving corporation pursuant to the laws of state a company states that it acquired the assets and assumed the liabilities of old parent in the merger and that the merger constituted a corporate_reorganization within the meaning of sec_368 of the internal_revenue_code as a result of the merger the consolidated_group that included company and old parent ceased to exist subsequent to the merger up until date company continued its operations in substantially the same manner as it had done prior to the merger merger company was itself acquired by an unrelated party tax_year ending date and with company’s tax_return for its tax_year ending on date however for various reasons old parent and company failed to make a valid election subsequent to date the last date for timely filing the election for the period ending on date it was discovered that a valid election had not been filed thereafter this request was submitted under sec_301_9100-3 for an extension of time to file the election the period of limitations on assessment under sec_6501 has not expired for either the taxable_year of company or the taxable_year of old parent for which the election should have been filed or for any subsequent taxable_year basis of the common parent’s tax_year old parent was a holding_company and did not engage in any significant activity on date a short_period of time after date in a transaction separate from the the election was required to be filed with old parent’s income_tax return for its under sec_1_1502-76t a the consolidated_return of a group must be filed on the under sec_1_1502-76 a consolidated_return must include the common in lieu of the general_rule of sec_1_1502-76 which requires a closing of the under sec_1_1502-76 the returns for the years that end and begin with the under sec_1_1502-76 if a corporation becomes or ceases to be a member plr-110234-07 parent’s items of income gain deduction loss and credit for the entire consolidated_return_year and each subsidiary’s items for the portion of the year for which it is a member if the consolidated_return includes the items of a corporation for only a portion of its tax_year items for the portion of the year not included in the consolidated_return must be included in a separate_return during a consolidated_return_year it ceases to be a member at the end of the day on which its status as a member changes and its tax_year ends for all federal_income_tax purposes at the end of that day corporation becoming or ceasing to be a member are separate tax years for all federal_income_tax purposes books sec_1_1502-76 provides that if the corporation is not required to change its annual_accounting_period or its method_of_accounting as a result of its change in status and an irrevocable election is made under sec_1_1502-76t b ii d the corporation’s items other than certain extraordinary items may be ratably allocated between the periods if this election is made an equal portion of the corporation’s items are allocated to each day of the corporation’s original year the tax_year determined without taking sec_1_1502-76 into account except that extraordinary items must be allocated to the day that they are actually taken into account under sec_1_1502-76t b ii d the election to ratably allocate the corporation’s items is made in a separate statement filed on or with the returns including the items for the years ending and beginning with the corporation’s change in status extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when it is established that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the government’s interests sec_301_9100-3 under sec_301_9100-1 the commissioner has discretion to grant a reasonable sec_301_9100-1 defines the term regulatory election as including an information affidavits and representations submitted by company tax based on the facts and information submitted including the affidavits submitted in this case the time for filing the election is fixed by the regulations ie plr-110234-07 sec_1_1502-76t b ii d therefore the commissioner has discretionary authority under sec_301_9100-3 to grant an extension of time for old parent and company to file the election provided old parent and company establish that they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government professional and company official explain the circumstances that resulted in the failure to timely file a valid election the information establishes i that old parent and company reasonably relied on a qualified_tax professional who failed to make or advise either old parent or company to make the election ii that prior to filing this request for a ruling date there was no communication between the internal_revenue_service and the taxpayers as to this ratable allocation election and iii that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 and v and the representations that have been made we conclude that company has established that it and old parent acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-3 until days from the date on this letter for old parent and company to file the election parent and company filing all returns required so as to report old parent’s and company’s items in accordance with the election and by attaching the statement described in sec_1_1502-76t b ii d to each return under sec_1_1502-76t b ii d the election to ratably allocate the items should be made in a separate statement entitled this is an election under sec_1_1502-76 to ratably allocate the year’s items of company ein xx-xxxxxxx election statement alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching to the return a statement that provides the date and control number plr-110234-07 of this ruling letter consolidated group’s and company’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been made timely taking into account the time_value_of_money no opinion is expressed as to any taxpayer’s tax_liability for the years involved a the election must be filed in accordance with sec_1_1502-76t b ii d by old in addition a copy of this letter plr-110234-07 should be attached to the the above extension of time is conditioned on the taxpayers’ old parent’s plr-110234-07 determination thereof will be made upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ tax_liability in the aggregate is lower sec_301_9100-3 concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we express no opinion with respect to i whether the merger did in fact constitute a sec_368 corporate_reorganization or as to the date on which it occurred ii whether old parent and company were members of a consolidated_group and iii the tax effect or consequences of the date acquisition of company except as expressly provided herein no opinion is expressed or implied this letter is directed only to the taxpayer s who requested it section furthermore we express no opinion as to the tax effects or consequences of any late filing of the election and or the income_tax returns under the provisions of any other section of the code or regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the return or the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-3 we relied on certain statements and representations made by company company official and tax professional under penalties of perjury however all essential facts must be verified moreover notwithstanding that an extension is granted under sec_301_9100-3 to file the election any otherwise applicable penalties and interest continue to apply k provides that it may not be used or cited as precedent being sent to your authorized representatives _ken cohen________________ ken cohen senior technician reviewer branch office of associate chief_counsel corporate pursuant to a power_of_attorney on file with this office a copy of this letter is sincerely
